              Case 3:17-cv-07210-SK Document 103-1 Filed 07/15/19 Page 1 of 4



     JOSEPH JARAMILLO (SBN 178566)
1
     jjaramillo@heraca.org
2    NATALIE LYONS (SBN 293026)
     nlyons@heraca.org
3    HOUSING & ECONOMIC RIGHTS
     ADVOCATES
4
     1814 Franklin Street, Suite 1040
5    Oakland, CA 94612
     Tel.: (510) 271-8443
6    Fax: (510) 868-4521
7    EILEEN M. CONNOR (SBN 248856)
     econnor@law.harvard.edu
8
     TOBY R. MERRILL (Pro Hac Vice)
9    tmerrill@law.harvard.edu
     JOSHUA D. ROVENGER (Pro Hac Vice)
10   jrovenger@law.harvard.edu
     LEGAL SERVICES CENTER OF
11
     HARVARD LAW SCHOOL
12   122 Boylston Street
     Jamaica Plain, MA 02130
13   Tel.: (617) 390-3003
     Fax: (617) 522-0715
14
     Attorneys for Plaintiffs
15
16
                                 UNITED STATES DISTRICT COURT
17                              NORTHERN DISTRICT OF CALIFORNIA
18
19                                                    )
                                                      ) Case Number: C 17-cv-07210-SK
20
                                                      )
21   MARTIN CALVILLO MANRIQUEZ,                       ) DECLARATION OF ERICA MAUPIN IN
     JAMAL CORNELIUS, RTHWAN                          ) SUPPORT OF PLAINTIFFS’ MOTION
22   DOBASHI, and JENNIFER CRAIG, on behalf )
     of themselves and all others similarly situated, )
23
                                                      )
24                  Plaintiffs,                       )
                                                      )
25          v.                                        )
                                                      )
26
     ELISABETH DEVOS, in her official                 )
27   capacity as Secretary of the United States       )

28
                                              Page 1 of 4
                                DECLARATION OF ERICA MAUPIN IN SUPPORT OF PLAINTIFFS’ MOTION
                                                                         Case No. 17-cv-07210-SK
             Case 3:17-cv-07210-SK Document 103-1 Filed 07/15/19 Page 2 of 4



     Department of Education,        )
1
                                     )
2    And                             )
                                     )
3    THE UNITED STATES DEPARTMENT OF )
     EDUCATION,                      )
4
                                     )
5                Defendants.         )
                                     )
6                                    )
                                     )
7
8
9
            I, Erica Maupin (formerly Clark), make this declaration in support of Plaintiffs’ Motion to
10
     Lift Stay of Proceedings and to Enforce Preliminary Injunction.
11
12
        I do declare and say as follows:
13
        1. I am a class member in the above-captioned case and I submit this declaration in support
14
15          of Plaintiffs’ Motion to Lift Stay of Proceedings and to Enforce Preliminary Injunction.

16      2. I have personal knowledge of the following facts, and if called as a witness, I could and
17          would testify to them.
18
        3. After seeing a commercial for Corinthian’s Everest college in 2011, I decided to enroll in
19
            the Paralegal Associates program in April 2011.
20
21      4. I attended Everest online, through the Tampa campus.

22      5. I borrowed federal Direct Loans to pay for my attendance at this program.
23      6. I submitted my borrower defense to the Department on or around May 1, 2015.
24
        7. I asked that my loans be placed in administrative forbearance at some point before April
25
            2018. Before April 2018, they were placed in forbearance status.
26
27
28
                                               Page 2 of 4
                                DECLARATION OF ERICA MAUPIN IN SUPPORT OF PLAINTIFFS’ MOTION
                                                                         Case No. 17-cv-07210-SK
          Case 3:17-cv-07210-SK Document 103-1 Filed 07/15/19 Page 3 of 4



     8. On March 1, 2018, the Department sent me an email stating that only 50% of my loans
1
2       from Everest would be discharged.

3    9. On July 3, 2019, I received an email from FedLoan Servicing telling me that my “Monthly
4
        Bill is now available,” and that my “account is due for a payment on July 24, 2019.”
5
     10. I opened the monthly bill and it stated that I owed $264.74 by July 24, 2019. The bill breaks
6
        out the various amounts that I owe for each loan. It includes the Direct Loans I borrowed
7
8       to attend Everest.

9    11. This caught me by surprise and caused me significant confusion and panic. I would have
10
        difficulty making this payment.
11
     12. With the assistance of the Project on Predatory Student Lending and the Debt Collective
12
        organization, I called FedLoan Servicing on July 10, 2019. Thomas Gokey from the Debt
13
14      Collective was also on the call.

15   13. During the call, I learned that the bills were not a mistake and that my loans were in
16
        repayment. Upon my request, the representative told me that they would apply a new
17
        administrative forbearance lasting for another 12-month period.
18
     14. During that conversation, I came to understand why my loans went back into repayment. I
19
20      had an administrative forbearance in place and that forbearance was time-limited and set

21      to expire in July 2019. I came to understand that Federal Student Aid requested that my
22
        servicer place my loans in forbearance for a time period longer than the current
23
        forbearance. I understand that this request was made by Federal Student Aid on or around
24
        April 22, 2018. This is shortly after the Debt Collective filed a brief in this litigation,
25
26      containing information about my personal experience with Everest and borrower defense.

27      I learned that my loan servicer’s system automatically rejected the second forbearance as
28
                                             Page 3 of 4
                             DECLARATION OF ERICA MAUPIN IN SUPPORT OF PLAINTIFFS’ MOTION
                                                                      Case No. 17-cv-07210-SK
Case 3:17-cv-07210-SK Document 103-1 Filed 07/15/19 Page 4 of 4
